*559ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before GODBOLD, Chief Judge, BROWN, CHARLES CLARK, RONEY, GEE, TJOFLAT, HILL, FAY, RUBIN, VANCE, KRAVITCH, FRANK M. JOHNSON, Jr., HENDERSON, REAVLEY, POL-ITZ, HATCHETT, ANDERSON, RANDALL, TATE, SAM D. JOHNSON, THOMAS A. CLARK, WILLIAMS, GARWOOD, JOLLY and HIGGINBOTHAM, Circuit Judges.
ORDER:
The district court judgment, 612 F.2d 946, in this case was vacated and remanded by this Court in Patsy v. Florida International University, 634 F.2d 900 (5th Cir.1981) (en banc). The judgment of this Court has now been reversed by the Supreme Court of the United States. Patsy v. Florida Board of Regents, - U.S. -, 102 S.Ct. 2557, 73 L.Ed.2d 172 (1982).
WHEREUPON, IT IS ORDERED, that the judgment of the district court is REVERSED, and this cause is REMANDED to the United States District Court for the Southern District of Florida for further proceedings, in conformity with the opinion of the Supreme Court of the United States.
IT IS FURTHER ORDERED that the petitioner, Georgia Patsy, recover from respondent her costs on this appeal.